United States Court of Appeals
      for the Federal Circuit
                 ______________________

               ROBERT D. VOCKE, JR.,
                    Petitioner

                            v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                       2016-2390
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-1221-13-1266-W-1.
                ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

    ERIC SHUMSKY, Orrick, Herrington & Sutcliffe LLP,
Washington, DC, filed a petition for rehearing en banc for
petitioner Robert D. Vocke, Jr. Also represented by
THOMAS MARK BONDY, HANNAH GARDEN-MONHEIT;
CHRISTOPHER J. CARIELLO, New York, NY.

   JEFFREY GAUGER, Office of the General Counsel, Merit
Systems Protection Board, Washington, DC, filed a re-
sponse to the petition for respondent Merit Systems
Protection Board. Also represented by BRYAN G. POLISUK,
KATHERINE M. SMITH.
2                                              VOCKE   v. MSPB



     Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
    MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
            HUGHES, and STOLL, Circuit Judges.
    WALLACH, Circuit Judge, with whom NEWMAN and
O’MALLEY, Circuit Judges, join, dissent from the denial of
 the petition for rehearing en banc for the reasons stated
in the dissent from denial of the petition for rehearing en
banc in Fedora v. Merit Systems Protection Board, No. 15-
                           3039.
    STOLL, Circuit Judge, dissents without opinion from the
         denial of the petition for rehearing en banc.
PER CURIAM.
                          ORDER
    Petitioner Robert D. Vocke, Jr. filed a petition for re-
hearing en banc. A response to the petition was invited
by the court and filed by respondent Merit Systems Pro-
tection Board. The petition was first referred as a petition
for rehearing to the panel that heard the appeal, and
thereafter the petition for rehearing en banc and response
were referred to the circuit judges who are in regular
active service.
      Upon consideration thereof,
      IT IS ORDERED THAT:
      The petition for panel rehearing is denied.
      The petition for rehearing en banc is denied.
      The mandate of the court will issue on July 27, 2017.


                                    FOR THE COURT

     July 20, 2017                  /s/ Peter R. Marksteiner
          Date                      Peter R. Marksteiner
                                    Clerk of Court